Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses the method of manufacturing an extensible flexible hose, comprising the steps of providing an inner layer made of a first elastic polymeric material, elongating the inner layer over an original length thereof, disposing a textile reinforcement layer on the elongated inner layer so as to obtain a semi-finished hose, extruding an outer layer made of a second elastic polymeric material on the semi-finished hose, wherein extruding the outer layer includes reciprocally coupling the outer and the inner layers so as to obtain a unitary tubular member with the textile reinforcement layer embedded therein, wherein the unitary tubular member has an elasticity sufficient to enable the unitary tubular member to automatically elongate and enlarge under a working pressure given by a liquid flowing therethrough, thereby respectively increasing original length and diameter of the unitary tubular member, and automatically recovering once the working pressure stops, thereby returning to the original length and diameter, and wherein the textile reinforcement layer is adapted to move between a rest configuration assumed when no liquid flows through the unitary tubular member and a claim 1.  Claim 1 recites the method that specifically forms the extensible flexible tube that was examined in U.S. 15/525,707, now U.S. Patent 10,359,130, and claim 13, which depends from claim 1, recites the production system for specifically forming the same extensible flexible tube. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


January 19, 2022
P. F. Brinson